The opinion of this court w'as delivered by
Rogers, J.
We are of opinion that the report must be set aside on the third exception: In the matter of Harrison Tsp. 5 W. 451, after great consideration, it was ruled under the act of 15th April, 1834, for erecting new townships, that the order of the court should contain an explicit direction to inquire into the propriety of granting the prayer of the petitioners, and that the report should also contain an equally explicit opinion of the commissioners as to its expediency and propriety. In this respect, the report is deficient. The commissioners say, “We the undersigned commissioners are of opinion that the territory included within the lines marked red in the annexed diagram, ought to be erected into_ a separate township, to be called Limestone township.”
The return indicates that they are of opinion the township should be divided, but how they arrived at that conclusion we are not informed. The order directs them to inquire into the propriety of granting the prayer of the petitioners, and they are sworn to con*272form to the order. It is in truth, as is said in the case cited, the first duty they have to perform after they are sworn. They ought to return that they have performed that duty, and not leave it as a matter of doubtful inference.
' It is of consequence that the rule relating to division of townships should be plain, fixed, and certain, as it may prevent litigation and contention, to which our most honest and well-meaning citizens are too prone in such cases.
Proceedings reversed.